FAIRFAX News Release TSX Stock Symbol:(FFH and FFH.U) TORONTO, January 29, 2010 FAIRFAX ANNOUNCES CONFERENCE CALL Fairfax Financial Holdings Limited (TSX:FFH and FFH.U) will hold a conference call at 8:30 a.m. Eastern Time on Friday, February 19, 2010 to discuss its 2009 year-end results which will be announced after the close of markets on Thursday, February 18 and will be available at that time on its website www.fairfax.ca. The call, consisting of a presentation by the company followed by a question period, may be accessed at (800) 369-1191 (Canada and U.S.) or 1 (773) 756-4803 (International) with the passcode “Fairfax”. A replay of the call will be available from shortly after the termination of the call until 5:00 p.m. Eastern Time on Friday, March 5, 2010.The replay may be accessed at (866) 397-1425 (Canada and U.S.) or 1 (203) 369-0532 (International). Fairfax Financial Holdings Limited is a financial services holding company which, through its subsidiaries, is engaged in property and casualty insurance and reinsurance and investment management. -30- For further information contact: Greg Taylor, Chief Financial Officer, at (416) 367-4941 Media Contact Paul Rivett, Chief Legal Officer, at (416) 367-4941 FAIRFAX FINANCIAL HOLDINGS
